DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 103-122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 103, 115, & 116; these claims recite “…and a second end of each rod supported for movement relative the first end…” It is unclear from the claims which “first end” is the reference to which the second ends are supported for movement.
Regarding claims 104-114 & 117-122, these claims are also rejected under 35 USC 112b due to their dependence upon a previously rejected claim.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 123 & 125-127 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eldridge (US 4,518,379).
Regarding claim 123, Eldridge discloses a method of shuttling a carton blank from an initial position to an intermediate position (See Figs 1 & 2, #102) comprising the steps of:
driving first and second belts such that relative movement between the first and second belts extends a plucking head from a first position toward a carton stack supported by a hopper (See col 15, lines 30-55 - "...In this regard, the vacuum grabbers 164 extend from the blank picker 146 sufficiently such that the suction cups 174 engage the central portion of the first blank within the blank supply hopper 152. The vacuum grabbers 164 secure the first blank to the suction cups 174 by vacuum supplied thereto through the manifold 180, manifold supply lines 182, vacuum bearings 162 and vacuum supply lines 178. Continued clockwise rotation of the blank picker 146 and counterclockwise rotation of the vacuum grabbers 164 cause removal of the first blank from engagement with the lower and upper fingers 228, 230 as the first blank is bowed outwardly from its original planar position within the stack.");
engaging a next-in-line carton blank in the initial position at a bottom of the carton stack (See col 15, lines 30-55);
further driving the first and second belts such that the next-in-line carton blank is pulled from the initial position in the carton stack and transported to the intermediate position (See col 15, lines 30-59);
releasing the next-in-line carton blank in the intermediate position (See col 15, lines 56-65 - "Further continued clockwise rotation of the blank picker 146 causes the vacuum grabbers 164 to position the blank overlying the register chain assemblies 106, 108. At such position, the vacuum manifold 180 communicates a source of atmospheric pressure to the suction cups 174 thereby causing the blank to disengage from the vacuum grabbers 164 and to be placed centrally located across the top edge of the frame members 260, 262 of the register chain assemblies 106, 108 as generally shown in FIGS. 9 and 10.");
further driving the first and second belts such that the head is returned to the carton stack for engaging a subsequent next-in-line carton blank in the initial position at the bottom of the carton stack (See col 15, lines 30-55. The further rotation of the device would cause the next-in-line carton blank to be pulled from the carton stack).

Regarding claim 125, Eldridge further discloses wherein the engaging step includes applying a vacuum pressure to a vacuum cup attached to the head sufficient to secure the next-in-line carton blank to the vacuum cup (See col 15, lines 30-55).

Regarding claim 126, Eldridge further discloses wherein the releasing step includes removing the vacuum pressure to the vacuum cup (See col 15, lines 56-65).

Regarding claim 127, Eldridge further discloses wherein the step of further driving the first and second belts such that the next-in-line carton blank is pulled from the initial position in the carton stack and transported to the intermediate position (See col 15, lines 30-55) includes the steps of driving the first and second belts such that (a) relative movement of the first and second belts retracts the head pulling the next-in-line carton blank from the initial position (See col 15, lines 30-55) and (2) common movement of the first and second belts moves the next-in-line carton blank from the initial position to the intermediate position along a transfer path (See col 15, lines 56-65).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 103, 107-110, 112-116 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge in view of Reuteler (US 5,653,671).
Regarding claim 103, Eldridge teaches a carton blank feeding and shuttle machine (See Figs 1 & 2, #102), comprising:
first and second opposing sides (See Fig 2, #154/#156), each side supporting a motor for driving a belt around a plurality of pulleys (See Fig 5 illustrating a motor shaft {#132} for driving the plurality of belts);
first and second rods extending between the first and second opposing sides (See Fig 2, #158 for the first rod and #184 for the second rod, wherein the first and second rods extend between the first and second opposing sides {#154/#156}), a first end of the first rod attached to a first belt (See Fig 6, #218 illustrating a first belt for driving first rods), a first end of the second rod attached to a second belt (See Fig 4, #196 illustrating a second belt for driving second rods), and a second end of each rod supported for movement relative the first end (See Fig 2 illustrating that the rods are supported);
a plucking head (#164) supported by the first and second rods (See Fig 2 illustrating that the plucking heads are supported by first and second rods {directly via #158 & via second rod #184 through sidewalls [#154/#156]}) such that relative movement of the first and second belts moves the plucking head from a first position to a second position (See col 9, lines 49-60 describing movement of the plucking heads from a first position to a second position to pluck a blank from a stack).
	Eldridge does not specifically teach a first and second motor, or a controller controlling the motor of each side.
	Reuteler teaches two motors (#72/#199), a controller (#10) controlling the motor of each side (See Fig 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eldridge to incorporate the teachings of Reuteler to include using two separate motors to drive the first and second rods respectively with the motivation that having two separate motors would allow for greater flexibility in terms of motor control and operating speeds, and would also mitigate potential downtime in the event that one of the motors fails.

Regarding claim 107, Eldridge further discloses wherein each end of the first and second rods is supported by a block (See Fig 2 illustrating blocks {#248} supporting the first and second rods {#158/#184} via the support sidewalls {#154/#156}).

Regarding claim 108, Eldridge further discloses wherein each side supports a guide rail (See Fig 2 illustrating that the support sidewalls {#154/#156} supporting the rods during rotation, wherein the sidewalls act as guide rails).

Regarding claim 109, Eldridge further discloses wherein the first belt is driven through a first guide rail and the second belt is driven through a second guide rail (See Fig 6).

Regarding claim 110, Eldridge further discloses wherein the plucking head includes at least one linkage assembly supported by the first and second rods (See Fig 2 illustrating linkage assemblies {part of #164} supported on the rods).

Regarding claim 112, Eldridge further discloses wherein the first and second opposing sides (Fig 2, #154/#156) are attached to a frame (#148/#150).

Regarding claim 113, Eldridge further discloses further comprising a hopper (#152) attached to the frame (See Fig 2 illustrating that the hopper is attached to the frame).

Regarding claim 114, Eldridge further discloses wherein the hopper is configured to support at least one stack of carton blanks (#226) such that a next-in-line carton blank can be secured by the plucking head from a side of the at least one stack of carton blanks facing the frame (See col 9, lines 31-36 - "...The supply of blanks 226 are centrally positioned between the right and left support walls 148, 150 of the blank feeding device 102 for engagement with the suction cup 174 of the vacuum grabbers 164 as the blank picker 146 is rotated about the shaft 184." See further Fig 2).

Regarding claim 115, Eldridge teaches a carton blank erector (See Fig 1), comprising:
a frame supporting at least one of a carton former and a take-away conveyor (See Fig 1 illustrating a frame supporting a carton former with a take-away conveyor);
a feeding and shuttle machine (See Figs 1 & 2, #102) including (a) first and second opposing sides (See Fig 2, #154/#156), each side supporting a motor for driving a belt around a plurality of pulleys (See Fig 5 illustrating a motor shaft {#132} for driving the plurality of belts), (b) first and second rods extending between the first and second opposing sides (See Fig 2, #158 for the first rod and #184 for the second rod, wherein the first and second rods extend between the first and second opposing sides {#154/#156}), a first end of the first rod attached to a first belt (See Fig 6, #218 illustrating a first belt for driving first rods), a first end of the second rod attached to a second belt (See Fig 4, #196 illustrating a second belt for driving second rods), and a second end of each rod supported for movement relative the first end (See Fig 2 illustrating that the rods are supported), and (c) a plucking head (#164) supported by the first and second rods (See Fig 2 illustrating that the plucking heads are supported by first and second rods {directly via #158 & via second rod #184 through sidewalls [#154/#156]}) such that relative movement of the first and second belts moves the plucking head from a first position to a second position (See col 9, lines 49-60 describing movement of the plucking heads from a first position to a second position to pluck a blank from a stack).
	Eldridge does not specifically teach a first and second motor, or a controller controlling the motor of each side.
	Reuteler teaches two motors (#72/#199), a controller (#10) controlling the motor of each side (See Fig 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eldridge to incorporate the teachings of Reuteler to include using two separate motors to drive the first and second rods respectively with the motivation that having two separate motors would allow for greater flexibility in terms of motor control and operating speeds, and would also mitigate potential downtime in the event that one of the motors fails.

Regarding claim 116, Eldridge teaches a carton blank feeding and shuttle machine (See Figs 1 & 2, #102) for plucking a next-in-line carton from a stack of cartons supported by a hopper of a carton erector (See col 7, line 51 - col 8, line 4), comprising:
a plurality of rods extending between and attached to first and second sides (See Fig 2, #154/#156 for opposing sides. See Fig 2, #158 for the first rod and #184 for the second rod, wherein the first and second rods extend between the first and second opposing sides {#154/#156});
a servo drive supported by the first side for moving a first belt group supported by a first group of pulleys supported by the second side, and moving a second belt supported by a second group of pulleys supported by the first side (See Fig 5 illustrating a motor shaft {#132} for driving the plurality of belts supported by pulleys {Fig 6});
a first end of a first rod attached to the first belt (See Fig 6, #218 illustrating a first belt for driving first rods), a first end of a second rod attached to the second belt (See Fig 4, #196 illustrating a second belt for driving second rods), and a second end of each rod supported by one of the first and second sides for movement with the first end (See Fig 2 illustrating that the rods are supported);
a head (#164) supported by the first and second rods (See Fig 2 illustrating that the plucking heads are supported by first and second rods {directly via #158 & via second rod #184 through sidewalls [#154/#156]}) such that movement of the first and second belts moves the head along a transfer path and relative movement of the first and second belts moves the head from a first position to a second position (See col 9, lines 49-60 describing movement of the plucking heads from a first position to a second position to pluck a blank from a stack).
	Eldridge does not specifically teach a first and second motor, or a controller controlling the motor of each side.
	Reuteler teaches two motors (#72/#199), a controller (#10) controlling the motor of each side (See Fig 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eldridge to incorporate the teachings of Reuteler to include using two separate motors to drive the first and second rods respectively with the motivation that having two separate motors would allow for greater flexibility in terms of motor control and operating speeds, and would also mitigate potential downtime in the event that one of the motors fails.

Allowable Subject Matter
If the above rejections under 35 USC 112b & 35 USC 103 are overcome; then claims 104-106, 111, 117-122, & 124 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731